     Case 3:19-cv-01227-BAS-KSC Document 75 Filed 02/03/21 PageID.1949 Page 1 of 7



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    MICHAEL MENDELL,                                   Case No. 19-cv-01227-BAS-KSC
12                                    Plaintiff,
                                                         ORDER:
13          v.
                                                         (1) GRANTING DEFENDANT’S
14    AMERICAN MEDICAL RESPONSE,
                                                         MOTION TO SEAL (ECF No. 68);
      INC.,
15                                                       AND
                                    Defendant.
16
                                                         (2) DENYING WITHOUT
17                                                       PREJUDICE
                                                            a) PLAINTIFF’S MOTION TO
18
                                                               SEAL (ECF No. 47);
19                                                          b) DEFENDANT’S MOTION TO
                                                               SEAL (ECF No. 59); AND
20
                                                            c) PLAINTIFF’S MOTION TO
21                                                             SEAL (ECF No. 65).
22
23
24    I.    BACKGROUND
25          On July 1, 2019, Michael Mendell filed this putative class action against American
26    Medical Response, Inc. (“AMR”) in federal court.          The parties sought a stipulated
27    protective order, which Magistrate Judge Karen S. Crawford entered on January 10, 2020.
28    (ECF No. 30.)

                                                   -1-
                                                                                        19cv1227
     Case 3:19-cv-01227-BAS-KSC Document 75 Filed 02/03/21 PageID.1950 Page 2 of 7



 1          The parties each filed several motions to file documents under seal. Mendell moved
 2    to seal documents for his motion for class certification (ECF No. 47) and for his reply.
 3    (ECF No. 65). AMR moved to seal documents for its opposition to the motion for class
 4    certification (ECF No. 59) and for its motion to strike. (ECF Nos. 68.) The Court finds
 5    the motions suitable for determination on the papers submitted and without oral argument.
 6    See Civ. L.R. 7.1(d)(1).
 7
 8    II.   LEGAL STANDARD
 9          “[T]he courts of this country recognize a general right to inspect and copy public
10    records and documents, including judicial records and documents.” Nixon v. Warner
11    Commc’ns, Inc., 435 U.S. 589, 597 (1978). “Unless a particular court record is one
12    ‘traditionally kept secret,’ a ‘strong presumption in favor of access’ is the starting point.”
13    Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (citing Foltz v.
14    State Farm Mut. Auto Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003)). “The presumption
15    of access is ‘based on the need for federal courts, although independent—indeed,
16    particularly because they are independent—to have a measure of accountability and for the
17    public to have confidence in the administration of justice.’” Ctr. for Auto Safety v. Chrysler
18    Grp., LLC, 809 F.3d 1092, 1096 (9th Cir. 2016) (quoting United States v. Amodeo, 71 F.3d
19    1044, 1048 (2d Cir. 1995)).
20          A party seeking to seal a judicial record bears the burden of overcoming the strong
21    presumption of access. Foltz, 331 F.3d at 1135. The showing required to meet this burden
22    depends upon whether the documents to be sealed relate to a motion that is “more than
23    tangentially related to the merits of the case.” Ctr. for Auto Safety, 809 F.3d at 1102. When
24    the underlying motion is more than tangentially related to the merits, the “compelling
25    reasons” standard applies. Id. at 1096–98. When the underlying motion does not surpass
26    the tangential relevance threshold, the lesser, “good cause” standard applies. Id.; see Pintos
27    v. Pac. Creditors Ass’n, 605 F.3d 665, 678 (9th Cir. 2010) (holding that the “good cause”
28    standard imposes a lower burden than the “compelling reasons” standard). Under either

                                                  -2-
                                                                                            19cv1227
     Case 3:19-cv-01227-BAS-KSC Document 75 Filed 02/03/21 PageID.1951 Page 3 of 7



 1    standard, “an order sealing the documents must be narrowly drawn to seal only those
 2    portions of the record that, upon a balancing of the relevant interests, ought to be sealed.”
 3    Acad. of Motion Picture Arts & Scis. v. GoDaddy.com, Inc., No. CV 10-03738-AB (CWX),
 4    2015 WL 12698301, at *1 (C.D. Cal. Jan. 22, 2015) (collecting cases).
 5           Under this Court’s Standing Order, the parties seeking a sealing order to provide the
 6    Court with “(1) a specific description of particular documents or categories of documents
 7    they need to protect; and (2) declarations showing a compelling reason or good cause
 8    to protect those documents from disclosure.” Hon. Cynthia Bashant’s Standing Order
 9    for Civil Cases (“Standing Order”) § 5. “The standard for filing documents under seal will
10    be strictly applied.” Id. “Any protective order must be narrowly drawn” to reflect the
11    balance between the moving party’s interests and the public’s right to access the court files,
12    and “[a]ny member of the public may challenge the sealing of any particular document.”
13    Id. “The fact that both side[s] agree to seal or that a protective order was issued at the onset
14    of the case alone is insufficient cause for sealing.” Id.
15
16    III.   ANALYSIS
17           A.    AMR’S Motion to File Under Seal Exhibits 1–6 to the Girolamo
18                 Declaration
19           AMR moves to file under seal exhibits 1–6 to the declaration of Rebecca A.
20    Girolamo in support of AMR’s motion to strike. (Mot. to Seal, EC F No. 68) AMR’s
21    motion to strike is only tangentially related to the underlying cause of action because it
22    largely turns on one very straightforward question: whether certain evidence falls within
23    the scope of a reply brief or is otherwise authorized under federal law. Cf. United States v.
24    Celgene Corp., No. CV 10-3165 GHK (SS), 2016 WL 6609375, at *4 (C.D. Cal. Aug. 23,
25    2016) (applying the “good cause” standard to seal the documents relating to a party’s
26    motion to strike supplemental expert report because the underlying motion to strike was
27    not “more than tangentially related to the merits”). Therefore, AMR must show good cause
28    to file exhibits 1–6 to the Girolamo Declaration under seal.

                                                   -3-
                                                                                              19cv1227
     Case 3:19-cv-01227-BAS-KSC Document 75 Filed 02/03/21 PageID.1952 Page 4 of 7



 1          The “good cause” standard requires a particularized showing that “specific prejudice
 2    or harm will result” if the information is disclosed. Phillips v. Gen. Motors Corp., 307
 3    F.3d 1206, 1210–11 (9th Cir. 2002). “If a court finds particularized harm will result from
 4    disclosure of information to the public, then it balances the public and private interests to
 5    decide whether a protective order is necessary. Id. at 1211. Courts have found good cause
 6    to allow confidential settlement agreements or documents that discuss or disclose the terms
 7    of the agreements to be filed under seal. See, e.g., Omnicell, Inc. v. Medacist Sols. Grp.,
 8    LLC, No. 10-CV-04746-LHK, 2011 WL 13384612, at *1 (N.D. Cal. Jan. 21, 2011) (sealing
 9    documents that discussed or disclosed the terms of a settlement agreement). Here, the
10    documents that AMR seeks to file under seal all discuss or disclose the terms of the
11    proposed settlement between the parties. After weighing the public and private interests at
12    issue, the Court concludes that it is necessary to seal the settlement discussions attached as
13    exhibits to the Girolamo Declaration.
14          Therefore, AMR’s motion to file under seal exhibits 1–6 to the Girolamo Declaration
15    is GRANTED.
16
17          B.     The Parties’ Motions to File Under Seal Documents in support of, or
18                 opposition to, Mendell’s Motion for Class Certification
19          The parties move to file under seal numerous documents relating to their briefs filed
20    in support of, or opposition to, the class certification motion. (Pl.’s Mot. to Seal, ECF No.
21    47; Def.’s Mot. to Seal, ECF No. 59; Pl.’s Mot. to Seal, ECF No. 65.) A motion for class
22    certification is central to the merits of a case and thus is “more than tangentially related to
23    the underlying cause of action.” Krommenhock v. Post Foods, LLC, 334 F.R.D. 552, 586
24    (N.D. Cal. 2020) (citing Ctr. for Auto Safety, 809 F.3d at 1099). Therefore, the parties
25    must bear the heavy burden of showing “‘compelling reasons supported by specific factual
26    findings’ that outweigh the general history of access and the public policies favoring
27    disclosure.” See id. (citing Kamakana, 447 F.3d at 1178–79). Generally, “compelling
28    reasons sufficient to outweigh the public’s interest in disclosure and justify sealing court

                                                   -4-
                                                                                             19cv1227
     Case 3:19-cv-01227-BAS-KSC Document 75 Filed 02/03/21 PageID.1953 Page 5 of 7



 1    records exist when such court files might have become a vehicle for improper purposes,
 2    such as the use of records to gratify private spite, promote public scandal, circulate libelous
 3    statements, or release trade secrets.” Kamakana, 447 F.3d at 1179 (citing Nixon, 435 U.S.
 4    at 598).
 5          Here, the parties’ motions do not comply with this Court’s Standing Order nor the
 6    law of this circuit, which require the party moving for a sealing order to make a
 7    particularized showing of compelling reasons—supported by factual evidence—that
 8    outweigh the strong presumption of access. See Krommenhock, 334 F.R.D. at 586;
 9    Standing Order § 5. The only declarations that the parties attach in support of their motions
10    to seal are counsel declarations, which are insufficient to satisfy the “compelling reason”
11    standard. First, the counsel declarations rely on reference to the stipulated protective order
12    and Mendell’s non-opposition to AMR’s designation of materials as “confidential.”
13    Neither the protective order nor the non-opposition to the motions to seal supplies a legal
14    basis to curtail the public’s access to judicial records. See Standing Order § 5 (“The fact
15    that both side[s] agree to seal or that a protective order was issued at the onset of the case
16    alone is insufficient cause for sealing.”); see also In re Ferrero Litig., No. 11–CV–205
17    H(CAB), 2011 WL 3360443, *2 (S.D. Cal. Aug. 3, 2011) (holding that a protective order
18    itself does not satisfy the standard required of a sealing order). Second, the declarations
19    rely on blanket claims that the documents are worthy of a sealing order and do not address
20    the filings on a line-by-line basis. That is not enough. At a minimum, the party moving to
21    seal multiple documents “must demonstrate specific prejudice or harm flowing from the
22    disclosure of [each] specific document.” See Al Otro Lado, Inc. v. McAleenan, No. 17-
23    CV-02366-BAS-KSC, 2019 WL 6220898, at *3 (S.D. Cal. Nov. 21, 2019) (citing
24    Unknown Parties v. Johnson, No. CV-15-00250-TUC-DCB, 2016 WL 8199309, at *4 (D.
25    Ariz. June 27, 2016)). Third, declarations by counsel who lacks personal knowledge of or
26    the foundation for the alleged harm from disclosure—for example, harm to the business
27    interests of AMR—cannot constitute factual evidence that supports a “compelling reason.”
28    See, e.g., Pac. Marine Propellers, Inc. v. Wartsila Def., Inc., No. 17-CV-555-L-NLS, 2018

                                                   -5-
                                                                                             19cv1227
     Case 3:19-cv-01227-BAS-KSC Document 75 Filed 02/03/21 PageID.1954 Page 6 of 7



 1    WL 6601671, at *2 (S.D. Cal. Dec. 14, 2018) (finding that the declaration by counsel was
 2    not enough to meet the “compelling reasons” standard because counsel lacked personal
 3    knowledge of or foundation for the assertions that the information at issue might harm the
 4    defendant company’s competitive standing); Signal Hill Serv., Inc. v. Macquarie Bank Ltd.,
 5    No. CV1101539MMMJEMX, 2013 WL 12244287, at *3 (C.D. Cal. May 14, 2013)
 6    (assigning “no weight” to the conclusory declaration by plaintiff’s counsel that disclosure
 7    of the information at issue could harm the plaintiff’s business where the plaintiff did not
 8    demonstrate that counsel had personal knowledge about the harm asserted). Fourth, the
 9    parties make no effort in explaining why the broad scope of the requested sealing order
10    draws the right balance between the moving party’s interests and the public’s right to
11    access. For example, the declarations conclude, without explaining, that redactions cannot
12    satisfy the parties’ interests. Courts have held that redacting information as sensitive as
13    personally identifiable information of individuals who could face prosecution upon
14    disclosure could strike the right balance between the moving party’s interests and the
15    public’s right to access judicial records. See, e.g., Al Otro Lado, Inc., 2019 WL 6220898,
16    at *5. Without any explanation from the parties, the Court cannot determine whether the
17    scope of the sealing order that the parties seek strikes the right balance of competing
18    interests.
19            In sum, the parties have not met their burden to show compelling reasons that would
20    support their motions to file under seal the documents filed in support of, or opposition to,
21    class certification. Therefore, the Court denies without prejudice the parties’ motions to
22    seal.
23    //
24    //
25    //
26    //
27    //
28    //

                                                  -6-
                                                                                           19cv1227
     Case 3:19-cv-01227-BAS-KSC Document 75 Filed 02/03/21 PageID.1955 Page 7 of 7



 1    IV.   CONCLUSION
 2          The Court GRANTS Defendant’s motion to file under seal exhibits 1–6 to the
 3    declaration of Rebecca A. Girolamo in support of AMR’s motion to strike (ECF No. 68).
 4    The Court directs the Clerk of the Court to accept and FILE UNDER SEAL the requested
 5    document (ECF No. 69).
 6          The Court DENIES WITHOUT PREJUDICE the parties’ motions to file under
 7    seal the documents filed in support of, or opposition to, Mendell’s motion to certify class
 8    (Pl.’s Mot. to seal, ECF No. 47; Def.’s Mot. to Seal, ECF No. 59; Pl.’s Mot. to Seal, ECF
 9    No. 65). The parties may reapply for a sealing order on or before February 24, 2021.
10    Should the parties elect to do so, the parties must meet and confer to coordinate any request
11    to seal the same material and avoid duplicative filings. Any motion for a sealing order
12    must fully address the “compelling reasons” supporting the sealing of the relevant
13    information. A party may do so by filing a chart identifying document name, sealed docket
14    number, and page and line/paragraph number of the precise information that the party seeks
15    to file under seal. That chart shall include citations to a declaration from a corporate
16    representative or other relevant individual with personal knowledge attesting as to the
17    reason why the sealing is necessary—for example, such declaration must identify a specific
18    harm that would likely flow from public disclosure of that precise information.
19          IT IS SO ORDERED.
20
21    DATED: February 3, 2021
22
23
24
25
26
27
28

                                                  -7-
                                                                                           19cv1227
